Citation Nr: 1829679	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  02-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a laceration of the scalp.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to June 1957.  He died in December 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2002 and September 2004 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

As noted in a June 2016 remand, the Veteran was in receipt of special monthly pension at the aid and attendance rate at the time of his death, and thus, this issue is no longer before the Board.

As explained in further detail below, the present appeal must be dismissed.  The Board acknowledges, however, that an eligible person has the right to file a request to be substituted as the appellant for purposes of processing the Veteran's claims to completion and such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  To this point, the Board notes that the Veteran's surviving spouse filed a request for substitution in December 2016.  Additionally, the Veteran's surviving spouse has initiated an appeal of the RO's April 2017 denial of service connection for the cause of the Veteran's death that has not yet been certified to the Board and will not be addressed by the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

 In December 2016, the Board was notified that the Veteran died in December 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the present appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the present appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2017).


ORDER

The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


